Ingraham, J. (concurring):
I concur with Mr. Justice Laughlin that this judgment should be reversed upon the ground that the plaintiff by the conveyance to Oscar C. Freygang parted with her title to the property which *504included the easements appurtenant thereto, and the railroad companies had then the right to purchase the property from the grantee or his successors in interest for any price for which he was or they were willing to- convey. The railroad companies were guilty of no fraud as against the plaintiff because the owner of the property was willing to convey for a less price than the property conveyed was worth. In McKenna v. Brooklyn Union El. R. R. Co. (184 N. Y. 391) the Court of Appeals expressly held that these easements in the street were appurtenant to the abutting property and passed to the grantee, notwithstanding a reservation of the amount due to the abutting property in consequence of the trespass, and that after such conveyance the grantor had no cause of action against the railroad companies in equity. The railroad companies were not responsible for the price that the owner of the property was willing to accept, or for the disposition made by the owners of the property of the consideration paid to them. The case of Schomacker v. Michaels (189 N. Y. 61) recognizes the right of a railroad company to make the best bargain it could with the owners of property. The principles established in these cases show that the grantor had no cause of action in equity against the railroad companies; and as no facts are alleged that show any fraud as between the plaintiff and the railroad companies, the plaintiff was not entitled to have the conveyance set aside.
The judgment should, therefore, be reversed.
Judgment reversed, with costs, and demurrer overruled, with costs, with leave to plaintiff to withdraw demurrer on payment of costs.